Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 6/7/22 overcome the rejections set forth over Suetsugu and Suetsugu and Tanaka in the office action mailed 1/7/22, but do not overcome the rejections set forth over Suetsugu and Tsuna or Suetsugu, Tsuna, and Tanaka. The discussions of the rejections have been updated to reflect the claim amendments. New grounds of rejection are set forth below for newly added claims 19-20. The amendments overcome the statutory double patenting warning and rejection under 35 USC 112(d) set forth in the previous office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1, 3-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu (U.S. PG Pub. No. 2017/0253826) in view of Tsuna (U.S. PG Pub. No. 2018/0003233).
In paragraph 1 Suetsugu discloses a urea grease, as recited in claim 1. In paragraphs 18-25 Suetsugu discloses that the grease comprises a base oil and a urea (reaction product of amine and diisocyanate) thickener, as recited in claim 1. In paragraph 35 Suetsugu discloses that the composition can comprise zinc stearate, which is a fatty acid metal salt meeting the limitations of claims 1 and 4, where the fatty acid is a linear fatty acid. In paragraph 34 Suetsugu discloses that the composition can comprise metal dithiocarbamates or phosphate esters (tricresyl phosphate) as extreme pressure agents, both as recited in claim 1. In paragraph 20 Suetsugu discloses that the base oil can be a polyalphaolefin (PAO), as recited in claims 11. In paragraphs 29-31 and 74-76 Suetsugu discloses using the grease in a BeQuiet grease test rig, which utilizes rolling bearings, as recited in claim 3. The differences between Suetsugu and the currently presented claims are:
i) Suetsugu does not specifically disclose using a mixture of metal dithiocarbamate and phosphate ester.
ii) Suetsugu discloses in paragraph 33 that the composition can comprise an amine antioxidant in an amount of 0.05 to 5% by weight, encompassing the ranges recited for the hindered amine of amended claim 1, but does not specifically disclose the inclusion of a hindered amine antioxidant. 
iii) Suetsugu and Tsuna do not specifically disclose that the greases possess the claimed properties. 
With respect to i), as discussed above, Suetsugu discloses that both metal dithiocarbamate and phosphate ester and suitable extreme pressure agents. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” It therefore would have been obvious to one of ordinary skill in the art to formulate the grease composition of Suetsugu to comprise both metal dithiocarbamate and phosphate ester extreme pressure agents, meeting the limitations of claims 1, 3-4, and 11. Additionally, since Suetsugu discloses in paragraph 34 that the total concentration of extreme pressure agent is up to 5% by weight, the concentration of phosphate ester in the contemplated mixture will overlap the ranges recited in claim 5. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to ii), in paragraph 2 Tsuna discloses a bearing filled with a grease composition. In paragraph 42 Tsuna discloses that the grease is a urea-thickened grease, similar to the grease of Suetsugu. In paragraph 50 Tsuna discloses that the composition can comprise organic phosphorus extreme pressure agents, as taught by Suetsugu, and in paragraph 59 specifically discloses isodecyl acid phosphate, which is used in the inventive examples of the current application. In paragraph 65 Tsuna discloses that the composition can comprise amine antioxidants, as taught by Suetsugu, and specifically discloses bis(1,2,2,6,6-pentamethyl-4-piperidyl) sebacate, which is present as an antioxidant in the inventive examples of the current application and is a hindered amine as recited in amended claims 1 and 6. In paragraph 66 Tsuna discloses that the antioxidant is present in an amount of 0.2 to 5% by weight, encompassing the range recited in claims 1 and 6, and in line with the range of 0.05 to 5% disclosed in paragraph 33 of Suetsugu. The use of the isodecyl acid phosphate and bis(1,2,2,6,6-pentamethyl-4-piperidyl) sebacate of Tsuna as the phosphate extreme pressure agent and amine antioxidant in the composition of Suetsugu therefore leads to a composition which not only meets the compositional limitations of the claims, but more closely reflects the inventive examples of the current application, and will therefore possess total acid values and pH values in ranges falling within, or at least overlapping, the ranges recited in claims 1 and 6. It would have been obvious to one of ordinary skill in the art to include the isodecyl acid phosphate and bis(1,2,2,6,6-pentamethyl-4-piperidyl) sebacate of Tsuna as the phosphate extreme pressure agent and amine antioxidant in the composition of Suetsugu, since Tsuna teaches that they are suitable extreme pressure agents and amine antioxidants for urea-thickened greases.
With respect to iii), since the compositions of Suetsugu and Tsuna meet the compositional limitations of the claims, including the phosphate ester and amines identified in paragraphs 28 and 33-34 as affecting the total acid value of the composition, the compositions of Suetsugu and Tsuna are considered to possess total acid values and pH values in ranges falling within, or at least overlapping, the ranges recited in claim 1 and its dependent claims.
Claims 1, 3-5, and 11 are therefore rendered obvious by Suetsugu in view of Tsuna.

Claims 6-7, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu (U.S. PG Pub. No. 2017/0253826) in view of Tsuna as applied to claims 1, 3-5, and 11 above, and further in view of Tanaka (U.S. Pat. No. 6,329,327).
The discussion of Suetsugu and Tsuna in paragraph 4 above is incorporated here by reference. Suetsugu and Tsuna disclose a composition meeting the limitations of claims 6-7, 12-13, and 15-16 except for the specific combination of stearates.
In column 1 lines 6-7 Tanaka discloses a lubricating composition, and in column 5 lines 16-21 and column 15 lines 20-23 and 34-46 discloses that the composition can be a urea-thickened grease. In column 7 lines 52-62 Tanaka discloses that the composition can comprise an organic metal compound which can be a metal salt of a fatty acid, where suitable metals include copper, iron, zinc, and magnesium, and the fatty acid can be stearic acid. Tanaka therefore discloses that the organic metal compound can be copper stearate, iron stearate, zinc stearate, or magnesium stearate, and case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
It therefore would have been obvious to one of ordinary skill in the art to combine three or all of the copper stearate, iron stearate, zinc stearate, and magnesium stearate of Tanaka, as recited in claims 6 and 15-16, and it would have been obvious to one of ordinary skill in the art to include the stearates of Tanaka in the composition of Suetsugu and Tsuna, since Tanaka teaches in column 11 lines 52-53 that the organic metal compound enhances the wear resistance and antioxidant properties of the composition. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu and Tsuna as applied to claims 1, 3-5, and 11 above, and further in view of Ozaki (JP 2013-28749 A).
The discussion of Suetsugu and Tsuna in paragraph 4 above is incorporated here by reference. Suetsugu and Tsuna disclose a composition meeting the limitations of claim 1, and in paragraph 22 Suetsugu discloses that the composition can comprise phenolic antioxidants, but Suetsugu and Tsuna do not specifically disclose compositions comprising both hindered amine antioxidants and phenolic antioxidants.
An English-language machine translation of Ozaki, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation. In paragraphs 6-8 Ozaki discloses a urea grease comprising a hindered amine-based antioxidant and optionally a hindered phenol-based antioxidant. In paragraph 30 Ozaki discloses that the composition can also comprise certain sulfur-containing antioxidants. The inclusion of the hindered phenol-based antioxidant of Ozaki, or the inclusion of both the hindered phenol-based and the sulfur-containing antioxidants of Ozaki, in the composition of Suetsugu and Tsuna meets the limitations of claim 19.
It would have been obvious to one of ordinary skill in the art to include the hindered phenol-based antioxidant of Ozaki, or both the hindered phenol-based and the sulfur-containing antioxidants of Ozaki, in the composition of Suetsugu and Tsuna, since Ozaki discloses that they are suitable antioxidants for use in combination with a hindered amine antioxidant in a urea grease, and because Ozaki teaches in paragraph 68 that the grease comprising a hindered amine antioxidant and preferably a hindered phenol antioxidant has multiple advantageous properties. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu, Tsuna, and Tanaka as applied to claims 6-7, 12-13, and 15-16 above, and further in view of Ozaki.
The discussion of Suetsugu, Tsuna, and Tanaka in paragraph 5 above is incorporated here by reference. Suetsugu, Tsuna, and Tanaka disclose a composition meeting the limitations of claim 1, and in paragraph 22 Suetsugu discloses that the composition can comprise phenolic antioxidants, but Suetsugu, Tsuna, and Tanaka do not specifically disclose compositions comprising both hindered amine antioxidants and phenolic antioxidants.
An English-language machine translation of Ozaki, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation. In paragraphs 6-8 Ozaki discloses a urea grease comprising a hindered amine-based antioxidant and optionally a hindered phenol-based antioxidant. In paragraph 30 Ozaki discloses that the composition can also comprise certain sulfur-containing antioxidants. The inclusion of the hindered phenol-based antioxidant of Ozaki, or the inclusion of both the hindered phenol-based and the sulfur-containing antioxidants of Ozaki, in the composition of Suetsugu, Tsuna, and Tanaka meets the limitations of claim 20.
It would have been obvious to one of ordinary skill in the art to include the hindered phenol-based antioxidant of Ozaki, or both the hindered phenol-based and the sulfur-containing antioxidants of Ozaki, in the composition of Suetsugu, Tsuna, and Tanaka, since Ozaki discloses that they are suitable antioxidants for use in combination with a hindered amine antioxidant in a urea grease, and because Ozaki teaches in paragraph 68 that the grease comprising a hindered amine antioxidant and preferably a hindered phenol antioxidant has multiple advantageous properties. 


Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive. Applicant argues that the cited references do not disclose the pH or acid value of the grease compositions, and that the pH and acid value are not directly related. However, as discussed in the rejections and the response to arguments of the previous office action, the compositions of Suetsugu and Tsuna, including the specific compounds identified in the specification as affecting the acid value of the composition, and including the claimed hindered amine antioxidant, which imparts basicity (higher pH) to the composition, in a concentration range encompassing the claimed range. The compositions of Suetsugu will therefore have total acid values meeting the limitations of the claimed range, as well as pH values at least overlapping the claimed range, and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant also argues that the damage ratio is decreased when the content of the hindered amine is within the claimed range and the pH is within the claimed range, and asserts that this result is not disclosed or suggested by the prior art. While the examiner agrees that a prima facie case of obviousness can be overcome by a showing of unexpected results, in this case applicant has not fully met the requirements described in MPEP 716.02. In particular, the claims recite urea-type greases comprising broad classes of additives in broad or unlimited concentrations, where the claimed compositions have a pH and total acid value having no upper bound, while the inventive examples provided by applicant are limited to examples comprising specific additives in specific concentrations, and having total acid values and pH values within limited ranges. Applicant has therefore failed to demonstrate evidence of unexpected results commensurate in scope with the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771